IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                  NOS. AP-76,428 & AP-76,429


                    EX PARTE TIMOTEO JESUS GARZA III, Applicant


               ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
             CAUSE NOS. 19376 & 19377 IN THE 336TH DISTRICT COURT
                            FROM FANNIN COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency

with a child and aggravated sexual assault and sentenced to imprisonment for twenty and fifty years,

respectively. He did not appeal his convictions.

       Applicant contends, among other things, that his trial counsel rendered ineffective assistance

because he failed to request a competency evaluation. The trial court has determined that trial

counsel was ineffective. Accordingly, relief is granted. The judgments of conviction in cause
                                                                                                  2

numbers 19376 and 19377 in the 336th Judicial District Court of Fannin County are set aside, and

Applicant is remanded to the custody of the Sheriff of Fannin County to answer the charges as set

out in the indictments.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: September 29, 2010

Do Not Publish